Case 3:19-cv-00107-MMD-WGC Document 11 Filed 03/11/19 Page 1 of 15

| || GUS W. FLANGAS, ESQ.

Nevada Bar No. 004989

2H Email ewl@ldlawly.com

JESSICA K. PETERSON, ESQ.

3 || Nevada Bar No. 10670

Email: jkp@dlawly.com

4 || FLANGAS DALACAS LAW GROUP
3275 South Jones Blvd., Suite 105

5 | Las Vegas, Nevada 89146

Telephone: (702) 307-9500

6 | Facsimile: (702) 382-9452

Attorneys for Proposed Defendants-Interveners
7 Cash Processing Services, Inc. and
Lance Gilman

 

 

8
9 UNITED STATES DISTRICT COURT
10 DISTRICT OF NEVADA
Ll
121 REBEKAH CHARLESTON,
13 . Case No.: 3:19-cv-00107-MMD-WGC
- Plaintiff,
ty, MOTION TO INTERVENE
is AS DEFENDANTS

 

16 | SPATE OF NEVADA; STEVE SISOLAK,
in his capacity as Governor of the State of
17 | Nevada, and the LEGISLATURE OF THE

 

 

STATE OF NEVADA;
S Defendants,
19
20
21
22 COMES NOW the Proposed Defendants-Intervenors, CASH PROCESSING SERVICES,

23 || INC. doing business as the WORLD FAMOUS MUSTANG RANCH, and LANCE GILMAN, as
24 || Licensee, by and through their attorneys, GUS W. FLANGAS, ESQ. and JESSICA K, PETERSON,
25 || ESQ., of the FLANGAS DALACAS LAW GROUP, and for the reasons set forth herein, hereby
26 || Moves this Court pursuant to FRCP 24, to Intervene as Defendants in the above-entitled action, The
97 || Proposed Defendants-Intervenors seek to intervene in this matter as of right pursuant to FRCP 24(a),

2g || or in the alternative, permissively, pursuant to FRCP 24(b). Pursuant to FRCP 24(c), the Proposed

 

 
Case 3:19-cv-00107-MMD-WGC Document11 Filed 03/11/19 Page 2 of 15

oo ~~ om nn ha

or]

10
11

13
14

16
17
18
19
20
21
22
23

25
26
27
28

 

Defendants-Intervenors have attached as Exhibit “A”, a proposed Motion to Dismiss pursuant to
FRCP 12(b)(1) and FRCP 12(b)(6), which set forth the immediate defenses to the Plaintiff's action.
This Motion is based upon the Pleadings and Papers on file herein, the attached Points

and Authorities, and oral argument to be made by counsel at any Hearing of this matter.

Asia Aba —

W. FLANGAS, ESQ.
Ne ada Bar No. 004989
Endail: yw!'@ Idlawly.com

SSICA K. PETERSON, ESQ.

Nevada Bar NO. 10670
Email: Jkp@ [dlawlycom
FLANGAS DALACAS LAW GROUP
3275 South Jones Blvd., Suite 105
Las Vegas, Nevada 89146
Telephone: (702) 307-9500
Attorneys for Defendants-Intervenors

DATED this [[t- day of March, 2019.

POINTS AND AUTHORITIES
I,
INTR TION’
A. THE PROPOSED DEFENDANTS-Intervenors.

The Proposed Defendant-Intervener, CASH PROCESSING SERVICES, INC., is a Nevada
Corporation doing business as the WORLD FAMOUS MUSTANG RANCH (hereinafter the
“Mustang Ranch”). The Mustang Ranch is a legal brothel in in Storey County, Nevada. The other
Proposed Defendant-Intervener, LANCE GILMAN (hereinafter “Mr. Gilman”), is the Licensed
Owner of the Mustang Ranch.

Mr. Gilman was a principal in and the Director of Marketing for the Tahoe Reno Industrial

Center (hereinafter “TRI”). His company, Lance Gilman Commercial Real Estate Services was and

 

' See the Affidavit of Lance Gilman, attached hereto as Exhibit “B” for evidentiary support
for the matters set forth in this Introduction.

-2-

 
Case 3:19-cv-00107-MMD-WGC Document 11 Filed 03/11/19 Page 3 of 15

o oO oo ~l oa

11
12
13
14
15
16
17
18
19
20
21
22

24
25
26
27
28

 

has been since the inception of TRI, the exclusive broker for this industrial park. TRI is a massive
80,000 acre park that encompasses a 30,000 acre industrial complex approximately nine miles east
of Reno, Nevada in Storey County, and is the largest industrial park of its kind in the United States.
TRI presently has millions of Square Feet of Industrial space im use by over 160 different companies,
with thousands of permanent and temporary jobs created in the coming years. Mr, Gilman has been
instrumental in attracting to TRI, such nationally recognized firms as Tesla/Panasonic, SWITCH,
Google, Blockchain, eBay, Wal-Mart, Tire Rack, Jet.com, Petsmart, and US Ordinance, to name a
few. TRI has provided thousands of jobs for Northern Nevada and it is anticipated that it will
generate 10,000 or more jobs for Northern Nevada and hundreds of millions of dollars in payroll
annually at full build out. Mr. Gilman has been the face of TRI.

Mr. Gilman first arrived in Reno, Nevada in 1985, and became a principal in and exclusive
broker for the 2,500 acre Double Diamond Ranch now known as the South Meadows Business Park,
which is located in southern portion of Reno, Nevada. The South Meadows Business Park is an
integrated single-family and multi-family residential, industrial, distribution and retail development,
and through the extensive efforts of Mr. Gilman, the South Meadows Business Park landed the
government arms contractor, Lockheed Martin as the anchor tenant.

Mr, Gilman has a long list of successes in retail businesses. Before the South Meadows
Business Park, he started his professional career in San Diego, California, operating the San Diego
Boatmart. His accomplishments in that industry included being Chairman of the prestigious San
Diego Boat Show and a member of the National Speaker Circuit for the Boat Show Educational
Series. He then worked as an agent for Grubb and Ellis, a major real estate brokerage in San Diego,
California, where he managed major accounts, including the development of the Murphy Canyon
Business Park, and assisted in the development of major shopping centers in San Diego County. In
1998, Mr. Gilman opened the first Harley Davidson motorcycle showroom and maintenance facility
in Carson City, Nevada. He has received a number of awards such as the Reno Small Business
Entrepreneur of the year in 2009, Reno Man of the Year in 2000 and the Development Award for
Environmental Excellence in Development in 1997. In or around 2015, Governor Brian Sandoval

personally presented Mr. Gilman and his two TRI partners, the EDAWN President’s Award for

4.

 
Case 3:19-cv-00107-MMD-WGC Document 11 Filed 03/11/19 Page 4 of 15

ns

+ HO to

10

12
13

15
16
17
18
19
20

21

23
24
25
26
2/7
28

 

completing what the Governor called the “The Deal of the Century” in landing and closing the Tesla
deal.

In the early 2000s, the leaders of Storey County needed to take fast action to bolster critically
lacking tax revenues for the County, which was cash poor at the time. These leaders approached Mr.
Gilman and requested him to open a brothel, which could immediately generate greatly needed tax
revenues for the County until TRI could begin bringing in more companies and subsequently
growing the tax base. As aresult of these requests, Mr. Gilman built and opened up on his property,
the Wild Horse brothel, a multimillion dollar facility, which eventually became the Wild Horse
Adult Resort and Spa.

In or around 2003, to further bolster lagging tax revenues for Storey County, Mr. Gilman
purchased the Mustang Ranch brothel buildings and trademark on Ebay from the Federal
Government for $145,100. Because of its historic value, Mr. Gilman spent millions in moving the
buildings to a location adjacent to the Wild Horse, and in upgrading the facility. This move included
contracting a large heavy lift cargo helicopter to airlift a part of one of the Mustang Ranch’s
structures. In or around 2012, the Mustang Ranch expanded into the Wild Horse brothel building
and today operates primarily out of that property,

The Mustang Ranch today sits in a short canyon outside of TRI and is surrounded by tall iron
gates, a berm, and hundreds of trees and shrubs. It is a multifaceted operation, with an award
winning steakhouse, gift shop with trademarked Mustang Ranch products, along with the traditional
Mustang Ranch entertainment. There are vaulted ceilings, a stone fireplace, hundreds of thousands
of dollars’ worth of furnishings, decor, equipment, and artwork. It is a thriving business that
contributes significantly to Storey County revenues through taxes, fees and assessments.

Because of the Mustang Ranch’s close proximity to TRI, because of Mr. Gilman’s
involvement in TRI, and because Mr, Gilman highly values his reputation, he has taken great
measures to operate a first class and extremely safe establishment that protects its employees and
customers through thorough modern medical testing, extensive background checks of its employees,
extensive cutting edge security on the premises, and adherence to strict policies and procedures,

including but not limited to, obtaining proper medical clearances for the Mustang's brothel

-4-

 
Case 3:19-cv-00107-MMD-WGC Document 11 Filed 03/11/19 Page 5 of 15

 

employees. In addition, the facilities incorporate many modern design and operational features to
ensure a high-quality, professional business operation that provides a safe environment for its
employees and customers. The Mustang Ranch is also a great corporate citizen and annually donates
tens of thousands of dollars in weekly food donations and staff time, to provide for the needy school
children and elderly in Storey County.

B. THE INSTANT ACTION.

The Complaint before the Court, filed by the Plaintiff, REBEKAH CHARLESTON, against
the State of Nevada and Its Legislature, is essentially the Plaintiff's attorney’s essay and personal
position paper against prostitution thinly veiled as a Court action against the Defendants. After
parsing though the many pages of the Plaintiff's Counsel’s “essay” on prostitution, it appears the
Plaintiff is essentially alleging that Nevada’s Prostitution Statutes, which allow for legal prostitution
in Nevada Counties with less than 700,000 thousand people are somehow causing her harm.
Although what happened to the Plaintiff is absolutely horrendous, reprehensible, and utterly
disgusting, the relief she is seeking in her Complaint from the Court is not supported by any law or
authority whatsoever,

In her Complaint, the Plaintiff is seeking to have the Court declare that Nevada's statutes
allowing for legalized prostitution are unconstitutional, and null and void as preempted by Federal
law. She is further seeking to have the Court enjoin Nevada and all of its political subdivisions from
implementing, enforcing, or putting into force and effect Nevada’s laws on prostitution. Lastly, she
is seeking an Order from the Court requiring Nevada to allocate to state funds on an annual basis to
aid people seeking an exit from the sex trade.

The gist of the Plaintiff's Complaint is that she was living on the streets as a runaway, and
met what appeared to be a “nice older boyfriend.” She claims that she eventually realized his true
intentions, Which were to abuse and sexually exploit her. She claims this “boyfriend” traded her to
another trafficker who then violently abused her while sexually exploiting her all across the country.
In her Complaint, the Plaintiff claims one of the first stops her sex trafficker made with her was in
Nevada, where this trafficker forced her to get a job at the “Moonlight Bunny Ranch Brothel.” She

further claims that this trafficker would send other similarly situated women to perform prostitution

-5-

 
Case 3:19-cv-00107-MMD-WGC Document 11 Filed 03/11/19 Page 6 of 15

a

Oo oo ~s) Oo LA

 

in Nevada brothels as punishment. She also claims that she was not permitted to turn down a sex
buyer, none of the acts in which she engaged were consensual, she was a victim of serial rape for
profit, she was raped and assaulted numerous times, she was not allowed to come and go as she
pleased, and she witnessed other women like her being trafficked inside Nevada’s legal brothels.
She further set forth in her Complaint that the trafficker decided to move her to Las Vegas for greater
profits in the illegal sex trade because Las Vegas is “a well-known destination for people who are
in the market to buy women for sex. She claims in her Complaint that the advertising and marketing
from legal brothels persuade and entice people to come travel from across the country and all over
the world to purchase prostituted persons in Nevada. Without real documentation, the Plaintiff
asserts that Nevada is the “state where there was and is the “greatest demand for prostitution whether
legal or illegal.”

In her Complaint, the Plaintiff alleges that certain Federal Criminal Statutes were enacted to
Prevent persons from being trafficked, and Nevada's Statutes that allow for legal prostitution are
therefore somehow in direct conflict with these Federal Criminal Statutes. The Federal Criminal
Statutes upon which the Plaintiff is basing her claims are 18 U.S.C.A. § 2422(a) of the Mann Act,
and 22 U.S.C. §§ 7101-7114 of the Trafficking Victims Protection Act (hereinafter the “TVPA”).*
Both are Federal Criminal Statutes that provide for fines and or imprisonment for trafficking in
persons. Not mentioned in the Plaintiff's Complaint is that Nevada has an almost identical statute
providing for fines and or imprisonment for trafficking in persons. See NRS 201.300. In her
complaint, the Plaintiff alleges that these Federal Criminal Statutes somehow preempt Nevada laws
which allow for legal prostitution. Neither of these statutes create privately enforceable rights or
give rise to civil liability; however, these statutes provide for criminal liability against the
perpetrators. See United States v. Rashkovski, 301 F.3d 1133, 1137 (9th Cir, 2002) ([I]t is the
defendant's intent that forms the basis for criminal liability, not the victims. The question under
Section 2422(a) is whether [the defendant] persuaded or enticed the women to travel intending them

to engage in prostitution),

 

* These statutes will often be referred to collectively as the “Federal Criminal Statutes.”

-6-

 
Case 3:19-cv-00107-MMD-WGC Document 11 Filed 03/11/19 Page 7 of 15

 

To bring her Complaint and to invoke Federal Court jurisdiction, the Plaintiff is couching
her suit as a civil rights violation pursuant to 42 U.S.C. § 1983, based on violations of Sections
2422(a) and 7101-7114. The Complaint ostensibly contains three causes of action, to wit: (1)
“Violation of Civil Rights: 42 U.S.C. § 1983, Fourteenth Amendment State Created Danger;” (2)
“Violation of Civil Rights: 42 U.S.C. § 1983, Fourteenth Amendment Deprivation of Federal
Rights;” and (3) “Declaratory/Injunctive Relief-Nev. Rev. Stat. 201.354(1) and Nev. Rev. Stat.
244,345(8) Are Preempted by both the Mann Act (U.S.C. 18 § 2422(a)) and the TVPA (22 U.S.C.
§§ 7101-7114) and are in violation of The Supremacy Clause of The U.S. Constitution.”
aT

tt hl

      

Cc. THE AFFE

INTERVENORS.

HE INSTANT ACTION ON THE PROPOSED DEFENDANTS-

   

Mr, Gilman has invested Tens of Millions of dollars into the Mustang Ranch. The business
and facilities of the Mustang Ranch are worth Tens of Millions of dollars. In addition, the Mustang
Ranch is a registered trademark and has significant value.

As stated, the Plaintiff is seeking to have the Court declare that Nevada's statutes allowing
for legalized prostitution are unconstitutional, and null and void as preempted by Federal law. She
is further seeking to have the Court enjoin Nevada and all of its political subdivisions from
implementing, enforcing, or putting into force and effect Nevada's laws on prostitution. This would
result in the complete shut down of the Mustang Ranch. The Proposed Defendants-Intervenors
would completely lose their business. They would lose their business as a going concern, lose Tens
of Millions of dollars they invested in their business, lose the value of their business, lose the profits
generated by their business, and lose the usefulness of their valuable trademark, the Mustang Ranch.

Because of the loss that the Proposed Defendants-Intervenors will suffer should the Plaintiff
prevail, the Proposed Defendants-Intervenors are seeking to intervene in this matter as of right
pursuant to FRCP 24(a), or in the alternative, permissively, pursuant to FRCP 24(b),

 
Case 3:19-cv-00107-MMD-WGC Document 11 Filed 03/11/19 Page 8 of 15

9
10
1]

 

Il.
ARGUME

   

A. THE PROPOSED DEFENDANTS-INTERVENORS SHOULD BE ENTITLED TO

INTERVENTION AS OF RIGHT UNDER FRCP 24(a).

 

Under Federal Rule of Civil Procedure 24(a) (“Rule 24(a)”), a court must permit any party
to intervene in a lawsuit who “claims an interest relating to the property or transaction that is the
subject of the action, and is so situated that disposing of the action may as a practical matter impair
or impede the movant's ability to protect its interest, unless existing parties adequately represent that
interest. Fed.R.Civ.P. 24(a)(2).

The rule is broadly construed in favor of intervention, See Cabazon Band of Mission Indians

v. Wilson, 124 F.3d 1050, 1061 (9th Cir. 1997). See Forest Conservation Council (“FCC”) v. United

 

States Forest Serv., 66 F.3d 1489, 1493 (9th Cir.1995) (In general, we construe Rule 24(a) liberally
in favor of potential Intervenors), Courts are to take all well-pleaded, nonconclusory allegations in
the motion to intervene, the proposed complaint or answer in intervention, and declarations
supporting the motion as true absent sham, frivolity or other objections. Sw. Ctr. for Biologics
Diversity v. Berg, 268 F.3d 810, 820 (9th Cir, 2001). [The Court] follow[s] the guidance of Rule
24 advisory committee notes that state that “[i]f an absentee would be substantially affected in a
practical sense by the determination made in an action, he should, as a general rule, be entitled to
intervene,” Sw. Ctr, for Biological Diversity v. Berg, 268 F.3d at 822 citing Fed.R.Civ.P. 24 advisory
committee's notes. See United States v. Alisal Water Corp., 370 F.3d 915, 919 (9th Cir. 2004)
(Courts considering Rule 24(a) motions are “guided primarily by practical and equitable
considerations, and the requirements for intervention are broadly interpreted in favor of
intervention).

The Ninth Circuit employs four criteria to determine whether intervention under Rule 24(a)
is appropriate: (1) the motion to intervene must be timely; (2) the applicant must have a significantly
protectable interest related to the property or transaction that is the subject of the action; (3) the
applicant must be situated such that the disposition of the action may impair or impede the party's

ability to protect that interest; and (4) the applicant's interest must be inadequately represented by

-8-

 
Case 3:19-cv-00107-MMD-WGC Document 11 Filed 03/11/19 Page 9 of 15

oo ~ on ar &

wo

 

the existing parties. See Arakaki v, Cayetano, 324 F.3d 1078, 1083 (9th Cir.2003). The burden falls
on the applicant to show that all of the requirements for intervention have been met. See U.S. v.
Alisal Water Corp., 370 F.3d at 919.

1, This Motion to Intervene is Timely.

The determination as to whether a motion to intervene is timely is left to the court’s
discretion. Dilks v. Aloha Airlines, 642 F.2d 1155, 1156 (9th Cir. 1981). Courts weigh three factors
in determining whether a motion to intervene is timely: “(1) the stage of the proceeding at which an
applicant seeks to intervene; (2) the prejudice to other parties; and (3) the reason for and length of
the delay.” Cal. Dep't of Toxic Substances Control v. Commercial Realty Projects, Inc., 309 F.3d
1113, 1119 (9th Cir. 2002) (internal quotation marks omitted).

There is no dispute that this Motion is timely. It is being filed within two weeks of the filing
date of the Complaint. The Defendant have not yet even filed an Answer and there has been no delay.

2. The Pro efendants-Intervenors Have a Significantly Protectable Interest

Related to the Property or Transaction That Is the Subject of this Action.

“An applicant has a significant protectable interest in an action if (1) it asserts an interest that
is protected under some law, and (2) there is a relationship between its legally protected interest and
the plaintiff's claims.” U.S. v. City of Los Angeles, 288 F.3d 391, 398 (9th Cir.2002) (internal
quotation marks omitted). This is “not a clear-cut or bright-line rule, because no specific legal or
equitable interest need be established. Instead, the interest test directs courts to make a practical,
threshold inquiry, and is primarily a practical guide to disposing of lawsuits by involving as many
apparently concerned persons as is compatible with efficiency and due process[.]" Id. Itis construed
“broadly in favor of proposed intervenors.” See Wilderness Soc. v. U.S. Forest Serv., 630 F.3d 1173,
1179 (9th Cir.2011). An applicant demonstrates a “significantly protectable interest” when “the
injunctive relief sought by the plaintiffs will have direct, immediate, and harmful effects upon a third
party's legally protectable interests. Sw. Ctr, for Biological Diversity v. Berg, 268 F.3d at 818.

Mr, Gilman has invested Tens of Millions of dollars into the Mustang Ranch. The business
and facilities of the Mustang Ranch are worth Tens of Millions of dollars and there are also profits

being generated by the business. In addition, the Mustang Ranch is a registered trademark and has

-9-

 
Sab

tn

6

y

q

 

se 3:19-cv-00107-MMD-WGC Document 11 Filed 03/11/19 Page 10 of 15

significant value. There is no question that legal investments, legal businesses, and legal property
are protected interests under the law. As stated, should the Plaintiff succeed in her action, it would
result in the complete shut down of the Mustang Ranch. The Proposed Defendants-Intervenors
would completely lose their business and lose tens of millions of dollars in terms of investment
funds. loss of a business as a going concern, loss of profits, and loss of the value of their trademark.

Clearly, the Proposed Defendants-Intervenors have a significant protectable interest in this action.

  
 

3.

  
 

The Proposed De
of the Plaintiff?
Interest.

Such That the Disposition
Their Ability to Protect That

 

nts-Intervenors Are Si
Action May Impair or Impe

 

“Ifan absentee would be substantially affected in a practical sense by the determination made
in an action, he should, as a general rule, be entitled to intervene.” Sw. Ctr. for Biological Diversity
v. Berg, 268 F.3d at 822 (quoting Fed. R. Civ. P, 24 advisory committee notes) (alteration omitted),
There is no requirement that the party seeking to intervene show “an absolute certainty’ that its
interests will be impaired in support of its request. Citizens for Balanced Use v. Mont. Wilderness
Ass'n, 647 F.3d 893, 900 (9th Cir. 2011).

As stated, the Proposed Defendants-Intervenors would be substantially affected more than
just in a practical sense. Should the Plaintiff succeed in her action, it would result in the complete
shut down of the Mustang Ranch. The Proposed Defendants-Intervenors would completely lose their
business and lose tens of millions of dollars in terms of investment funds and loss of a business as
a going concern. As such, disposition of the Plaintiff's action would impede the ability of the
Proposed Defendants-Intervenors to protect their interests.

4, The Proposed Defendants-Intervenors’ Interest Would Not Be Adequatel

Represented by the Existing Parties.

In determining whether a would-be intervener's interests will be adequately represented by
an existing party, courts consider: (1) whether the interest of a present party is such that it will
undoubtedly make all the intervenor's arguments; (2) whether the present party is capable and willing
to make such arguments; and (3) whether the would-be intervenor would offer any necessary

elements to the proceedings that other parties would neglect. Sw. Ctr. for Biological Diversity v.
Berg, 268 F.3d at 822, The prospective intervenor bears the burden of demonstrating that the

-10-

 
Case 3:19-cv-00107-MMD-WGC Document 11 Filed 03/11/19 Page 11 of 15

Oo ~~) Of La

 

existing parties may not adequately represent its interest. Sw. Ctr. for Biological Diversity v. Berg,
268 F.3d at 822-23 citing Sagebrush Rebellion, Inc. y. Watt, 713 F.2d 525, 528 (9th Cir.1983).
However, the burden of showing inadequacy is “minimal’(emphasis added), and the applicant
need only show that representation of its interests by existing parties “may be” inadequate. Sw. Ctr.
for Biological Diversity v. Berg, 268 F.3d at 823 citing Trbovich v. United Mine Workers, 404 U.S.
528, 538 n. 10, 92 S.Ct. 630 (1972).

In assessing the adequacy of representation, the focus should be on the “subject of the
action,” not just the particular issues before the court at the time of the motion. Id. citing Sagebrush,
713 F.2d at 528. “The ‘most important factor’ in assessing the adequacy of representation is ‘how
the interest compares with the interests of existing parties.’ ” Citizens for Balances Use, 647 F.3d
at 898 (quoting Arakaki, 324 F.3d at 1086).

 

“If an applicant for intervention and an existing party share the same ultimate objective, a
presumption of adequacy of representation arises[,]” which can be rebutted by “a ‘compelling
showing’ of inadequacy of representation.” Citizens for Balances Use, 647 F.3d at 898 (quoting
Arakaki, 324 F.3d at 1086). The Ninth Circuit has held the presumption of adequacy may be
overcome where the intervenors have “more narrow, parochial interests” than the existing party, or
where “the applicant asserts a personal interest that does not belong to the general public.” Forest
Conservation Council v. U.S. Forest Service, 66 F.3d at 1499,

The Proposed Defendants-Intervenors have “more narrow, parochial interests” than the
existing Parties and have personal interests that do not belong to the general public. The Proposed
Defendants-Intervenors are owners of and licensees in the highly restricted and highly regulated
business of operating a brothel. The interests of the Proposed Defendants-Intervenors are completely
different than that of the Parties. In this action, the State of Nevada is mostly facing causes of action
for injunctive relief that would completely invalidate certain statutes its legislature enacted, which
legalized brothels in certain counties. It is uncertain whether the Defendants would even defend
against invalidating the Nevada statutes complained of in the Plaintiff's Complaint.

On the other hand, the Proposed Defendants-Intervenors are not facing injunctive relief, they

are facing the loss of their business as a going concern, loss of Tens of Millions of dollars they

-|1-

 
Case 3:19-cv-00107-MMD-WGC Document 11 Filed 03/11/19 Page 12 of 15

bh

+ BN tw of

 

invested in their business, loss of the value of their business, loss of profits generated by their
business, and loss of the usefulness of their valuable trademark, the Mustang Ranch. In addition,
because the interests of the Proposed Defendants-Intervenors are so different, there is no way of
knowing of whether the State of Nevada will make or are even willing to make the arguments
necessary to protect the Proposed Defendants-Intervenors.

Given that the burden is minimal for showing that the existing Parties may not adequately
represent their interest and given that the Courts favor intervention, the Court should grant this
Motion and allow the Proposed Defendants-Intervenors to intervene in this matter as of right
pursuant to FRCP 24(a).

ALTERNATIVE, THE P

     

POSED DEFENDANT
E INTERVENTI

 
   

Under Federal Rule of Civil Procedure 24(b) (“Rule 24(b)”), a court may grant permissive
intervention where (1) the applicant shows independent grounds for jurisdiction; (2) the motion is
timely; and (3) the applicant's claim or defense and the main action share a common question of law
of fact. See Freedom from Religion Foundation, Inc. v. Geithner, 644 F.3d 836, 843 (9th Cir.2011).
In exercising its discretion on an application for permissive intervention, the court “must consider
whether the intervention will unduly delay or prejudice the adjudication of the original parties’
rights.” Fed.R.Civ.P. 24(b)(3). “Even if an applicant satisfies those threshold requirements, the
district court has discretion to deny permissive intervention.” Donnelly v. Glickman, 159 F.3d 405,
412 (9th Cir. 1998). See Orange v. Air Cal., 799 F.2d 535, 539 (9th Cir.1986) (“Permissive
intervention is committed to the broad discretion of the district court.”’); Spangler v. Pasadena City
Board of Educ., 552 F.2d 1326, 1329 (9th Cir, 1977) (identifying nonexclusive discretionary factors
that the district court may consider when deciding whether to grant permissive intervention). In
exercising its discretion, the district court must consider whether intervention will unduly delay the
main action or will unfairly prejudice the existing parties, Donnelly v. Glickman, 159 F.3d at 412;
See Fed.R.Civ,P, 24(b)(2) (so providing). The Court liberally construes motions for permissive

intervention. See Abassi v. Immigration & Naturalization Serv., 305 F.3d 1028, 1031-32 (9th
Cir.2002).

. [3-

 
Case 3:19-cv-00107-MMD-WGC Document 11 Filed 03/11/19 Page 13 of 15

o J] ooh

 

In the instant case, the Proposed Defendants-Intervenors have independent grounds for
jurisdiction because their important property interests are at stake. These property interests include
their investments in their business, the value of their business, profits generated by their business,
and the value of their trademark, all of which will be completely extinguished should the Plaintiff
prevail in her action. Thus, they clearly have standing.*

There is no question that this motion is timely, It is being filed within 2 weeks of the filing
date of the Plaintiff's Complaint. This request for intervention clearly will not unduly delay the main
action and will not unfairly prejudice the existing parties.

Lastly, the Proposed Defendants-Intervenors defense and the main action share a common
question of law of fact. There is no question that the main issue is the Plaintiff's quest in her
Complaint to have the Court invalidate Nevada’s statutes on brothels which would in turn extinguish
the Proposed Defendants-Intervenors’ investments in their business, the value of their business,
profits generated by their business, and the value of their trademark.

Given that the Courts favor intervention, the Court should grant the Defendants-Intervenors’
Motion for Permissive Intervention pursuant to FRCP 24(b).

III.
CONCLUSION

Based upon the foregoing, given that the burden is minimal for showing that the existing
Parties may not adequately represent their interest and given that the Courts favor intervention, the
Proposed Defendants-Intervenors respectfully request that the Court grant this Motion and allow the

Proposed Defendants-Intervenors to intervene in this matter as of right pursuant to FRCP 24(a). In

 

* To establish Article III standing, a plaintiff must show (1) an “injury in fact,” (2) a
sufficient “causal connection between the injury and the conduct complained of,” and (3) a
“likel[ihood]” that the injury “will be redressed by a favorable decision.” Susan B. Anthony List v.
Driehaus, 573 U.S. 149, 157-158, 134 S. Ct. at 2334, 2341 citing Lujan v. Defenders of Wildlife,
504 U.S. 555, 560-561, 112 §.Ct. 2130 (1992).

-13-

 
Case 3:19-cv-00107-MMD-WGC Document 11 Filed 03/11/19 Page 14 of 15

   

 

  
   
  
 

 

| || the alternative, the Proposed Defendants-Intervenors respectfully request that the Court grant the
2 || Defendants-Intervenors’ Motion for Permissive Intervention pursuant to FRCP 24(b).
3 Respectfully submitted this | ir day of March, 2019,
; ah M
MAMET Ye —
'W. FLANGAS, ESQ.
6 avada Bar No. 004989
ail: gwi@tdlawly.com
7 HSSICA K. PETERSON, ESQ,
fevada Bar No. 10670
8 mail: jkp@fdlawly.com
FLANGAS DALACAS LAW GROUP
9 3275 South Jones Blvd., Suite 105
Las Vegas, Nevada 89146
10 Telephone: (702) 307-9500
Facsimile: (702) 382-9452
11 Attorneys for Defendants-Intervenors
12
13
14
15
16
ie
18
19
20
21
22
23
24
25
26
27
28
-14-

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

frase 3:19-cv-00107-MMD-WGC Document 11 Filed 03/11/19 Page 15 of 15

CERTIFICATE OF SERVICE
Pursuant to FRCP 5(b), I certify that lam an employee of the FLANGAS DALACAS LAW
GROUP, and that on this 11" day of March, 2019, I served a true and correct copy of the attached

document as follows:
\f i 5 og i : .

&S By U.S. Mail on all parties in said action, by placing a true copy thereof enclosed in a sealed
envelope in a designate are for outgoing mail, addressed as set forth below at the Flangas
Dalacas Law Group, mail placed in that designated area is given the correct amount of
postage and is deposited that same date in the ordinary course of business, in a United States

mailbox in the City of Las Vegas, County of Clark, Nevada.
Jason D. Guinasso, Esq. Steve Sisolak, Governor of State of Nevada
Hutchison & Steffan, PLLC c/o State Capitol Building
500 Damonte Ranch Pkwy., Suite 980 101 N. Carson St.
Reno, NV 89521 Carson City, NV 89701

     

puinasso(@hutchlegal.com
Attorney for Plaintiff
State of Nevada Legislature of the State of Nevada
Steve Sisolak, Governor of State of Nevada c/o Brenda J. Erdoes, Legislative Counsel
Legislature of State of Nevada Bureau - Legal Division
c/o Nevada Attorney General Legislative Building
100 N. Carson St. 401 8. Carson St.

Carson City, NV 89701 Carson City, NV 89701

ic Dc oynoliee sin

an empleyée of the Flanga$ Balacas Law Group

-15-

 

 
